DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments, arguments, and remarks submitted on June 14, 2022, in which claims 1-30 are presented for further examination.
Claims 1, 8, 22, & 27 have been amended.
Claims 1-30 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because of the new ground of rejection.  See Office Action below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 12, 14-20, & 22-30 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Shi et al. (US Pub. No. 2014/0143223 A1).
In respect to Claim 1, Shi teaches:
a computer-implemented method comprising: accessing a search query history store comprising records of executed search queries, each search query comprising one or more commands of a query language; Shi teaches [0019] query history may present previous search queries to the user, wherein to present prior search queries necessarily requires accessing a search query history store. Shi further teaches [0012] query functions wherein these functions operate as query commands of a query language.)
causing display of a listing of a plurality of the search queries retrieved from the accessing of the search query history store on a search interface, each search query being displayed with one or more search query attributes of the search query; (Shi teaches [0019] presentation of previous search queries using the selected segment, wherein the segment is an attribute of the search query.  As an example, weather is an attribute of “weather of Beijing”, “weather vane”, or “weather” in general.  Furthermore, Shi illustrates [FIG. 6] attributes of the search query.)
receiving, from the search interface, a selection of an action displayed in association with a representation of a given search query in the listing of the plurality of the search queries; (Shi teaches [0020] a selection function which allows the user to send the search query to a database or information site.)
and in response to the selection, initiating the action, the action incorporating at least a portion of the given search query into a different query in a search input interface that is operable to execute search queries in the search input interface (Shi teaches [0032, 0035] the ability to modify the original query into a different query within the display interface.
As per Claim 2, Shi teaches:
parsing the plurality of search queries to identify corresponding commands of each of the plurality of search queries; and based on the parsing, associating the action with a subset of identified commands of the given query such that the selection of the action implicitly selects the portion of the given search query that comprises the subset of identified commands (Shi teaches [0034] parsing a query.)
As per Claim 3, Shi teaches:
parsing the plurality of search queries to identify corresponding commands of each of the plurality of search queries; and based on the parsing, displaying each given action of a plurality of actions that includes the action, at a location corresponding to a respective subset of identified commands of the given query and selecting the given action implicitly selects a corresponding portion of the given search query that comprises the subset of identified commands for incorporation into the search input interface (Shi teaches [0040-0041] parsing a query and the ability to refine the query within the display interface.)
As per Claim 5, Shi teaches:
wherein the search query history store comprises user search queries and system search queries, wherein user search queries are attributable to a user based on the user entering the user search queries in a search input interface (Shi teaches [0019] user search history which is associated with the user.)
As per Claim 6, Shi teaches:
wherein accessing the search query history store further comprises selecting the plurality of search queries from the search query history store based on executing a history search query comprising one or more commands that indicate filters for identifying the plurality of search queries (Shi [FIG. 3])

As per Claim 7, Shi teaches:
wherein the search interface displays the plurality of search queries in collapsible panes that cause a corresponding search query in a collapsible pane to be displayed using a different placement style when the collapsible pane is not collapsed and the corresponding search query is displayed without using the different placement style when pane is collapsed (Shi [FIG. 7])
As per Claim 8, Shi teaches:
wherein the action is displayed in a row of the listing with the representation of the given search query (Shi [FIG. 3])
As per Claim 9, Shi teaches:
wherein the search input interface is a search bar having an existing search query in the search bar, the existing search query being editable by the selection of the portion of the given search query (Shi [FIG. 3])
As per Claim 12, Shi teaches:
wherein the search interface further comprises a keyword filtering interface that filters the displayed plurality of search queries based on a selected keyword (Shi [FIG. 3])
As per Claim 14, Shi teaches:
wherein the search interface further comprises a filter indication selectable to filter, from the displayed plurality of search queries, each search query that is not attributable to a particular (Shi [FIG. 3])


As per Claim 15, Shi teaches:
wherein the search input interface auto-completes search queries using the plurality of search queries (Shi [0019])
As per Claim 16, Shi teaches:
wherein the selection is an implicit selection based on selecting the action provided on the search interface (Shi [0019])
As per Claim 17, Shi teaches:
wherein the action is to add, to an existing search query in the search input interface, the portion of the given search query (Shi [0019])
As per Claim 18, Shi teaches:
wherein the action is to replace at least a portion of an existing search query in the search input interface with the portion of the given search query (Shi [FIG. 3])
As per Claim 19, Shi teaches:
causing display of the portion of the given search query in the search input interface in response to the selection (Shi [FIG. 3])
As per Claim 20, Shi teaches:
prior to initiating the action, receiving an initial selection of the portion of the given search query, and causing display of query assistance information associated with altering the given search query in the search input interface using the portion of the given search query (Shi [FIG. 3])

Claims 22-26 are the system claims corresponding to method claims 1-5 respectively, therefore are rejected for the same reasons noted previously.

Claims 27-30 are the media claims corresponding to method claims 1-4 respectively, therefore are rejected for the same reasons noted previously.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 10-11, 13, & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Fish (US Pub. No. 2007/0088723 A1).
As per Claim 4, Shi does not explicitly disclose:
wherein the one or more search query attributes comprise one or more of a total run time, a search result count, or a completion status
However, Fish teaches:
wherein the one or more search query attributes comprise one or more of a total run time, a search result count, or a completion status (Fish teaches [FIG. 7] web search number of records.)
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Fish into the system of Shi.  One of ordinary skill in the art would be motivated to provide a system that combines the benefits of a command interface dedicated to receiving commands and another interface having a form-based design which displays the contents of a user request.
As per Claim 10, Shi does not explicitly disclose:
wherein the search interface comprises a table structure having rows and columns that display the plurality of search queries and the one or more search query attributes corresponding to the plurality of search queries
However, Fish teaches:
wherein the search interface comprises a table structure having rows and columns that display the plurality of search queries and the one or more search query attributes corresponding to the plurality of search queries (Fish [FIG. 5B])
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Fish into the system of Shi.  One of ordinary skill in the art would be motivated to provide a system that combines the benefits of a command interface dedicated to receiving commands and another interface having a form-based design which displays the contents of a user request.
As per Claim 11, Shi does not explicitly disclose:
wherein the one or more search query attributes include search execution metrics corresponding to executing commands of the plurality of queries
However, Fish teaches:
wherein the one or more search query attributes include search execution metrics corresponding to executing commands of the plurality of queries (Fish [FIG. 7])
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Fish into the system of Shi.  One of ordinary skill in the art would be motivated to provide a system that combines the benefits of a command interface dedicated to receiving commands and another interface having a form-based design which displays the contents of a user request.
As per Claim 13, Shi does not explicitly disclose:
wherein the interface further comprises a time filtering interface that filters the displayed plurality of search queries based on a selected time range
However, Fish teaches:
wherein the interface further comprises a time filtering interface that filters the displayed plurality of search queries based on a selected time range (Fish [FIG. 4D])
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Fish into the system of Shi.  One of ordinary skill in the art would be motivated to provide a system that combines the benefits of a command interface dedicated to receiving commands and another interface having a form-based design which displays the contents of a user request.
As per Claim 21, Shi does not explicitly disclose:
prior to initiating the action, receiving an initial selection of the portion of the given search query, and causing display of validation information indicating a result of error checking for query syntax 
However, Fish teaches:
prior to initiating the action, receiving an initial selection of the portion of the given search query, and causing display of validation information indicating a result of error checking for query syntax (Fish [0071])
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Fish into the system of Shi.  One of ordinary skill in the art would be motivated to provide a system that combines the benefits of a command interface dedicated to receiving commands and another interface having a form-based design which displays the contents of a user request.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        September 6, 2022